Citation Nr: 1034871	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected osteochondritis dissecans of capitellium with 
loose bodies of the left elbow with scar.  

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected osteochondritis dissecans of capitellium with 
loose bodies of the right elbow with scar.  

3.  Entitlement to service connection for a bilateral ankle 
condition.  

4.  Entitlement to service connection for Graves' disease, to 
include as due to exposure to ionizing radiation.  

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, 
with active service from January 1977 to December 1990, June 1999 
to September 1999 and September 2001 to April 2003 with 
additional time spent in the United States Air Force Reserves.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from multiple rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned sitting in San Antonio, Texas in May 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

After the May 2010 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected left wrist disability.  
See e.g. the Veteran's May 2010 VA hearing transcript at page 4.  
Such a claim has not been developed by the RO.  However, in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims (the Court) held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  As such, the issue is now properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

The increased ratings claims

The Veteran was last accorded an examination of his right and 
left elbows in February 2008, which was provided by QTC services.  
Since that time, the Veteran has described worsening 
symptomatology associated with his service-connected elbows.  See 
the May 2010 VA hearing transcript at pages 4-6.  However, the 
February 2008 QTC examiner failed to adequately address the 
Veteran's complaints of neurological symptomatology associated 
with his service-connected elbows, particularly on the left.  
Indeed, the Board notes that electromyography (EMG) reports dated 
in December 2007 and January 2008 reflects a diagnosis of left 
ulnar neuropathy.  While the February 2008 QTC examination report 
reflects that the examiner observed that the Veteran had 
diagnoses of gout, carpal tunnel syndrome and an ulnar lesion 
"at the elbow".  However, the examiner failed to distinguish 
whether the Veteran suffered the maladies on the right, left or 
bilaterally, and additionally failed to discuss whether such was 
associated with the Veteran's service-connected elbow 
disabilities.  

In regard to the Veteran's assertions of increased 
symptomatology, the Board acknowledges that the Veteran is 
competent to report symptoms because such actions come to him 
through his senses and, as such, require only personal knowledge 
rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  As a lay person, however, he is not competent to 
offer opinions on medical diagnosis or causation, and the Board 
may not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. 
App. 211 (1993).

Of further significance to the Board is the fact that the VA's 
General Counsel has indicated that, when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  In light of the Veteran's contentions of increased 
right and left elbow symptomatology since the most recent 
examination in February 2008 and the inadequacy of the February 
2008 QTC examination report concerning possible neurological 
symptomatology, the Board finds that additional VA examination is 
necessary to determine the current nature and extent of these 
service-connected disabilities.

The bilateral ankle claims

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran asserts that he has a bilateral ankle disability as a 
result of working in security and training in the Air Force and 
Air Force Reserves for more than 22 years.  See e.g. the May 2010 
VA hearing transcript at page 8.  Indeed, the Veteran's service 
treatment records notes that he complained of ankle pain during 
his service.  However, the competent medical evidence of a 
current disability, Hickson element (1), is tenuous in this case.  
While the Veteran claims that he had arthritis in both ankles, x-
rays performed in conjunction with a November 2003 QTC 
examination and January 2006 VA examination showed no signs of 
arthritis.  However, while these examiners both stated that the 
x-rays showed the Veteran's ankles were "within normal limits", 
the November 2003 QTC examiner noted that the Veteran had 
suffered recurrent strains of both ankles and the January 2006 VA 
examiner noted that the Veteran's bilateral ankle symptomatology 
may be described as "mild capsulitis" associated with previous 
ankle strains.  See the November 2003 QTC examination report and 
January 2006 VA examination report.  Moreover, neither examiner 
commented on a possible medical nexus between the any current 
ankle disability, unilateral or bilateral, and his service.  

Therefore, the Board finds that the prior examinations relating 
to the Veteran's ankles are inadequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board 
concludes that a VA examination is in order to determine the 
exact nature and existence of the Veteran's claimed bilateral 
ankle conditions and whether such is related to his service.  

The Graves' disease claim

The Veteran contends that he was exposed to ionizing radiation 
during his service.  Specifically, he contends that a building at 
Kelly Air Force Base to which he was assigned to security detail 
contained depleted uranium, and that exposure to such caused his 
currently-diagnosed Graves' disease.  See e.g. the May 2010 VA 
hearing transcript at page 16.  

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
In addition, certain diseases specific to radiation-exposed 
Veterans may be presumed to have been incurred during service if 
the disease becomes manifest. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.309.  Also, a separate procedural framework for 
development of claims based on exposure to ionizing radiation is 
set forth in 38 C.F.R. § 3.311.  Regardless of whether a claimed 
disability is recognized under the provisions pertaining to 
radiation exposure, a Veteran is not precluded from presenting 
evidence that a claimed disability was due to or the result of 
radiation exposure.  See, e.g., Combee v. Brown, 34 F.3d 1039, 
1044-45 (Fed. Cir. 1994).

With respect to the presumption and procedural development 
regulations, the Veteran must first show that a certain disease 
has become manifest.  Diseases specific to radiation-exposed 
Veterans are the following: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary gland, cancer of the urinary tract, 
bronchiolo- alveolar carcinoma, cancer of the bone, cancer of the 
brain, cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include the 
following:  all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non- malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and any 
other cancer.  38 C.F.R. § 3.311(b)(2).

The Board notes that Graves' disease is not listed as a 
presumptive radiogenic disease as per 38 C.F.R. § 3.309(d)(2) or 
38 C.F.R. § 3.311(b)(2).  However, for diseases not listed under 
38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider that 
claim under the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  In this case, the Veteran has submitted 
a June 2008 statement from J.R.O., M.D. asserting "There is no 
doubt that [the Veteran] was exposed to levels of ionizing 
radiation," and opining "it is possible that his illness 
[Graves' disease] could have been triggered from his exposure to 
radioactive materials at Kelly Air Force Base."  See the June 
2008 statement from J.R.O., M.D.  This statement suggests that 
the Veteran's Graves disease could be a radiogenic disease 
triggering the development required under 38 C.F.R. § 3.311.

For claims involving atmospheric nuclear weapons test 
participation and the occupation of Hiroshima and Nagasaki, dose 
data will be requested from the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(i), (ii).  In this case, the record does not show, 
nor has the Veteran contended, that he participated in those 
types of events.  Therefore, his claim is covered by 38 C.F.R. § 
3.311(a)(2)(iii) for "other exposure claims."  For other exposure 
claims, a request will be made for any available records 
concerning the Veteran's exposure to radiation.  It does not 
appear that dose information has been requested.

In addition to the dose information request, the regulation 
compels the forwarding of all records pertaining to the Veteran's 
radiation dose in service to the Under Secretary for Health.  He 
or she will be responsible for the preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Because the 
procedures were not followed, the Board finds that further 
development for the claim of service connection for Grave's 
disease is warranted and a remand is necessary in order to give 
the Veteran every consideration with respect to the appeal and to 
accord him due process of law.

Accordingly, a request must be made for any available records 
concerning the Veteran's exposure to radiation, for instance to 
the service department and the Defense Threat Reduction Agency.  
Thereafter, all of the available records concerning the Veteran's 
exposure to radiation are to be forwarded to the Under Secretary 
for Health, who will be responsible for preparation of a dose 
estimate.  Once the dose estimate is prepared, before the claim 
is adjudicated, it must be referred to the Under Secretary of 
Benefits for further consideration in accordance with 38 C.F.R. § 
3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation 
indicates that the Under Secretary for Benefits will make a 
determination as to whether it is at least as likely as not that 
the Veteran's Graves' disease resulted from exposure to radiation 
in service.  38 C.F.R. § 3.311(c)(1)(i).

The Board observes that the Veteran was afforded a VA examination 
in connection with this claim in December 2007.  Neither examiner 
had the benefit of a dose assessment detailing the Veteran's in-
service radiation exposure.  Furthermore, while the VA examiner 
provided a diagnosis of Graves' disease, the medical opinion 
simply stated that such "is not likely as not present while he 
was on active duty."  See the December 2007 VA examination 
report.  This opinion fails to address whether the disease was 
caused by any incident of the Veteran's service, to include 
exposure to ionizing radiation.  See Barr, supra.  

With respect to the opinion proffered by Dr. J.R.O., the Board 
observes that usage of the word "possible" and the phrase 
"could have been" are indicative of a highly speculative 
opinion.  The United States Court of Appeals for Veterans Claims 
(the Court) has held that medical opinions which are speculative, 
general or inconclusive in nature are of no probative value.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In light of the foregoing, the Board concludes that an additional 
VA examination and medical opinion addressing the relationship 
between the Veteran's Graves disease and military service is 
needed.

Entitlement to TDIU  

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

However, the Veteran has not received notice pursuant to the VCAA 
as it pertains to his claim for TDIU.  If, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.

Lastly, the Board notes that the Veteran receives VA treatment 
through the South Texas Veterans Health Care System in San 
Antonio, Texas.  The most recent treatment records from that 
facility are dated to January 18, 2008.  At the May 2010 VA 
hearing, the Veteran alluded to recent VA treatment for his 
service-connected and alleged disabilities.  The Board concludes 
that the Veteran's contemporaneous VA treatment records should be 
associated with his VA claims folder.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in contemplation 
of law, before the Secretary and the Board and should be included 
in the record").  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with notice of the evidence 
required to substantiate his TDIU claim.  A 
copy of the letter should be sent to the 
Veteran's representative.  

2.  Obtain the Veteran's treatment records 
dated from the South Texas Veterans Health 
Care System in San Antonio, Texas dated 
January 18, 2008 forward.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  The AMC should request any available 
records concerning the Veteran's exposure 
to radiation at Kelly Air Force Base from 
the appropriate agency (service department, 
Defense Threat Reduction Agency, etc.).

4.  The AMC, in accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), forward the Veteran's 
records concerning his radiation exposure, 
including any service records, his 
statements and testimony regarding 
radiation exposure, and any other 
information obtained from the above 
information request, to the Under Secretary 
for Health, for preparation of a dose 
estimate, to the extent feasible.  (If a 
specific estimate cannot be made, a range 
of possible doses should be provided.)  If 
more information from the Veteran is 
required regarding specifics of his alleged 
exposure, he should be contacted and asked 
to provide the information.

5.  If the above-requested development 
results in a positive dose estimate, refer 
the claim to the Under Secretary for 
Benefits for consideration under 38 C.F.R. 
§ 3.311(c).

6.  The AMC shall make arrangements for the 
Veteran to be afforded a VA examination by 
an appropriate examiner determine the 
current degree of severity of his service-
connected bilateral elbow disabilities.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.  All 
appropriate tests and studies deemed 
necessary should be conducted.  
Additionally, the examiner should 
specifically identify any and all 
neurological symptomatology attributable to 
the Veteran's service-connected bilateral 
elbow disabilities.  If neurological 
examination and tests are necessary, such 
should be scheduled.  The examiner should 
also provide an opinion concerning the 
impact of the Veteran's service-connected 
bilateral elbow disabilities on his ability 
to obtain substantially gainful employment.  
The rationale for all opinions expressed 
should also be provided.

7.  Thereafter, the AMC shall schedule the 
Veteran for a VA medical examination for 
the purpose of determining whether it is as 
likely as not (i.e. 50 percent or greater 
probability) that the Veteran has current 
right and/or left ankle disabilities that 
are causally related to his military 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The VA examiner is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review the 
claims folder and this fact should be noted 
in the accompanying medical report.

8.  The AMC shall schedule the Veteran for 
VA thyroid disease examination with a 
physician who is qualified to address the 
effects of radiation therapy.  The entire 
claims file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the examiner(s) designated 
to examine the Veteran.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported in 
detail.

The examiner should provide an opinion, 
with complete rationale, as to the medical 
probabilities that the Veteran's Graves' 
disease is result of his service, to 
include any exposure to ionizing radiation 
as found by the actions above.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide the complete 
rationale for the conclusion reached-to 
include, as appropriate, citation to 
specific evidence of record and/or medical 
authority.

9.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this Remand.  If the reports are deficient 
in any manner, they should be returned to 
the examiners.  (The Veteran should be 
advised that failure to appear for any 
examination as requested, and without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2009).)

10.  After undertaking the actions set 
forth above and any additional development 
which it deems to be necessary, the AMC 
should then adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a SSOC 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or Court 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


